DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements (IDS) filed on 2/18/2019, 6/28/2019, 10/13/2020, 10/16/2020, 10/21/2020, 5/5/2021, 7/12/2021, 9/3/2021, 10/21/2021, 2/10/2022 were considered and placed on the file of record by the examiner.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 9, 10, 14, 16, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims 3-6, 8, 11-13, 15, 17, 20 are rejected based on their dependency.
The following claim elements are vague and indefinite because it is not clear if the claim states increasing or correcting the difficulty of differentiating; “updating the body of training data such that the difficulty of differentiating between a corresponding matching node and a corresponding non-matching node for a target node of a training record to correctly identify the corresponding matching node for the target nodes is increased.”
Claims 1, 2, 7, 9, 10, 14, 16, 18, 19 recite the limitation “the difficulty of differentiating.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sather et al. (US 10,592,732) in view of Tsatsin et al. (US 2017/0357896).

Regarding claim 1, Sather teaches a computer-implemented method for efficiently training a machine learning model to identify a matching node for a target node in a corpus graph, the method comprising: initializing a machine learning model to process a training record comprising a triplet of input nodes, the triplet of input nodes including a target node, a corresponding matching node and a corresponding non-matching node (see figure 3, col. 7 lines 30-34, col. 8 lines 14-36, where Sather discusses data triplet comprising a target object, a positive image representing an object similar to the target object, and a negative image representing an object dissimilar to the target object);
 accessing a body of training data for training the machine learning model for differentiating between a corresponding matching node and a corresponding nonmatching node for a target node of a training record to correctly identify the corresponding matching node for the target node, wherein the body of training data comprises a plurality of training records (see figure 3, col. 7 lines 30-34, col. 8 lines 14-36, where Sather discusses training data and calculating the difference between the target object and positive object and target object and negative object);
training the machine learning model using the body of training data until a threshold level of accuracy is achieved with regard to correctly identifying a corresponding matching node for each of the target nodes of the body of training data (see col. 8 lines 14-66, where Sather discusses training the model with a threshold loss function for each triplet);
training the machine learning model using the updated body of training data until the threshold level of accuracy is achieved with regard to correctly identifying a corresponding matching node for each of the target nodes of the updated body of training data (see figure 2, col. 7 lines 20-22, col. 11 lines 57-66, where Sather discusses tuning the training data using a threshold to perform the desired process and the system only stops training the network once all of the weights have changed by less than a threshold for a particular number of training iterations); and
generating an executable machine learning model from the trained machine learning model (see figure 3, figure 4, col. 11 lines 57-66, where Sather discusses machine learning model).
Sather does not expressly teach updating the body of training data such that the difficulty of differentiating between a corresponding matching node and a corresponding non-matching node for a target node of a training record to correctly identify the corresponding matching node for the target nodes is increased.  However, Tsatsin teaches updating the body of training data such that the difficulty of differentiating between a corresponding matching node and a corresponding non-matching node for a target node of a training record to correctly identify the corresponding matching node for the target nodes is increased (see figure 17, para. 0148-0149, 0151, where Tsatsin discusses refining or updating the training data until model classification quality is achieved).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to train a machine learning model.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sather in this manner in order to improve machine learning by updating the body of training data to properly adapt the machine learning model to match the input nodes.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sather, while the teaching of Tsatsin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of updating the training dataset to properly match the input node with training data.  The Sather and Tsatsin systems perform training machine learning models, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Tsatsin teaches wherein the steps of updating the body of training data and training the matching learning model using the updated body of training data further comprises: for a predetermined number of iterations: updating the body of training data such that the difficulty of differentiating between a corresponding matching node and a corresponding non-matching node for a target node of a training record to correctly identify the corresponding matching node for the target nodes is increased (see figure 17, para. 0148-0149, 0151); and training the machine learning model using the updated body of training data until the threshold level of accuracy is achieved with regard to correctly identifying a corresponding matching node for each of the target nodes of the updated body of training data (see figure 17, para. 0148-0149, 0151, where Tsatsin discusses refining or updating the training data until model quality is achieved). 
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 3, Tsatsin teaches wherein the predetermined number of iterations is at least two (see figure 17, para. 0148-0149, 0151, where Tsatsin discusses refining or updating the training data until model quality is achieved). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 4, Sather teaches wherein: the training data initially comprises incomplete training records such that at least one of a corresponding matching node or a corresponding non-matching node is missing (see figure 2, col. 8 lines 11-15, where Sather discusses determine whether additional images remain that have not been used as anchor images); and the method further comprises completing the training data such that each training record includes a triplet of input values comprising a target node and a corresponding non-matching node (see figure 2, col. 8 lines 11-15, where Sather discusses determine whether additional images remain that have not been used as anchor images. If additional images remain, the process returns to select the next anchor image and construct its triplets).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 5, Tsatsin teaches wherein completing the training data comprises: for each training record of the body of training data: accessing a relevant neighborhood of the target node of the training record; and selecting the most relevant neighbor node of the relevant neighborhood as a corresponding matching node of the training record (see para. 0108-0109, 0112, 0149, where Tsatsin discusses training dataset and selecting nodes of the same neighborhood).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 6, Tsatsin teaches wherein completing the training data further comprises: for each training record of the body of training data: randomly selecting a target node from the corpus graph as a corresponding non-matching node of the training record (see para. 0108, where Tsatsin discusses randomly selecting nodes).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 7, Tsatsin teaches wherein updating the body of training data such that the difficulty of differentiating between a corresponding matching node and a corresponding non-matching node for a target node of a training record to correctly identify the corresponding matching node for the target nodes is increased comprises: for each training record of the body of training data: accessing a relevant neighborhood of the target node of the training record (see para. 0108-0109, 0112, 0149, where Tsatsin discusses selecting nodes of the same neighborhood of training data); and selecting a neighbor node of the relevant neighborhood as a corresponding matching node of the training record that is less relevant to the target node than the previous corresponding matching node (see para. 0108-0109, 0112, 0149, where Tsatsin discusses neighborhood nodes).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 8, Tsatsin teaches further comprising: for each training record of the body of training data: selecting a neighbor node of the relevant neighborhood as a corresponding non-matching node of the training record that is more relevant to the target node than the previous corresponding non-matching node (see para. 0108-0109, 0112, 0149, where Tsatsin discusses neighborhood image nodes of the training data).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Regarding claim 9, Tsatsin teaches wherein updating the body of training data such that the difficulty of differentiating between a corresponding matching node and a corresponding non-matching node for a target node of a training record to correctly identify the corresponding matching node for the target nodes is increased comprises: for each training record of the body of training data: accessing a relevant neighborhood of the target node of the training record (see para. 0108-0109, 0112, where Tsatsin discusses selecting nodes of the same neighborhood of training data); and selecting a neighbor node of the relevant neighborhood as a corresponding non-matching node of the training record that is more relevant to the target node than the previous corresponding non-matching node (see para. 0108-0109, 0112, 0149, where Tsatsin discusses nearest neighborhood nodes).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sather with Tsatsin to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to train a machine learning model.  

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable medium.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding computer-readable medium.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding computer-readable medium.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding computer-readable medium.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding computer-readable medium.
Claim 15 is rejected as applied to claim 8 as pertaining to a corresponding computer-readable medium.
Claim 16 is rejected as applied to claim 9 as pertaining to a corresponding computer-readable medium.
Claim 17 is rejected as applied to claim 3 as pertaining to a corresponding computer-readable medium.
Claim 18 is rejected as applied to claim 1 as pertaining to a corresponding computer system.
Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding computer system.
Claim 20 is rejected as applied to claim 8 as pertaining to a corresponding computer system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schroff et al. (US 2019/0080204) discusses image triplets with positive and negative pairs to iteratively train a model.
Sivertson (US 2019/0130305) discusses machine learning using a graph with nodes.
Song (WO2017/168125A1) discusses a deep triplet ranking model with a ranking loss.
	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663